Exhibit 32.2 CERTIFICATION OF THE PRINCIPAL FINANCIAL OFFICER Pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. § 1350), the undersigned officer of ImmunoCellular Therapeutics, Ltd. (the “Company”) hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2015 (“Periodic Report”) fully complies with the requirements of Section13(a) or Section15(d) of the Exchange Act; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 7, 2015 By: /s/ David Fractor Name: David Fractor Title: Principal Financial and Accounting Officer
